McCay, Judge.
We do not care to go into the merits of the complainant’s demand in this case. It may be that he has been deeply wronged; it may be that he is justly entitled to recover damages of the defendant, or it may be not a just complaint* That will depend upon the evidence at the hearing. We are clear, however,’that the judge was right'in refusing the injunction. No case can be found where an injunction, ad interim, has been granted to prevent the defendant from selling his own property, on which the complainant has no lien, or in which he has no interest, to await the establishment of the complainant’s demand, unless there be special circumstances of contemplated fraud by the defendant. Here is nothing set up by the complainant but a demand on his side and a statement that he fears when his debt is established, the defendant will have disposed of his visible effects. The process of injunction has never, in the practice of chancery courts, been used in such a case. As to legal assets, it would be difficult even to sustain the jurisdiction of the court at all. If the assets be equitable, such as cannot be reached by an execution at law, equity will entertain jurisdiction, but the rule is uniform *233that the complainant must, even then, have first established his claim by a judgment: See the case of Cubbedge & Hazelhurst vs. Adams, 42 Georgia, 125. The case of Sands vs. Marbury, 36 Georgia, 534, is anomolous, and stands on peculiar facts. The defendant was a married woman; could not be sued at law, and she was openly avowing her intent to defraud the complainant by turning the property into money. She was, besides, a non-resident, and the case was plain that, without the injunction, the complainant would lose his debt. What right has the complainant in this case to say that if he gets a judgment, the defendant will not pay it? And what right does he show to prevent the defendant from changing his property from one form of property to another ? If he sells the property he now has, may he not buy other property with the money, or may he not take the money to pay the judgment ? It would be a very hurtful power for a court to have to prevent a citizen from selling his property until it could be ascertained that the complainant had an honest claim. That is all there is in this case, and we think the granting of injunction on the charges in the bill, even without the answer,, would be illegal and oppressive.
Judgment affirmed.